DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed December 16, 2019 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the term “can be inserted” is of uncertain meaning, render the claims vague and indefinite. The Applicant is encouraged to amend the language to “configured to be inserted” as  “can be inserted” is not a positive recitation and appears to be an intended use.  An appropriate correction is required.
Claims 2-16 are rejected based on dependency to claim 1. 
With respect to claim 3, the term “a vehicle width direction and being arranged in a vehicle body front-rear direction” is of uncertain meaning and renders the claim vague and definite. It is unclear as to how the plurality unit members are both originated in the “width direction” and “front-rear direction”. An appropriate correction is required. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The instant claim would be allowable over the prior art of record, because the prior art is silent to a battery case structure for a vehicle comprising: a top plate; a bottom plate; a side plate provided around the bottom plate; partition plates provided in a lattice pattern on an upper surface of the bottom plate and forming, with the side plate, a plurality of regions for accommodating a battery pack; and a fastening member having a slit portion into which the side plate and the partition plate can be inserted and a fixing portion to which the top plate is fixed, and being bonded to an upper surface of the bottom plate at an intersecting position between the side plate and the partition plate and at an intersecting position among the partition plates in a state in which at least one of the side plate and the partition plate is inserted into the slit portion.
The prior art, such as Liu et al. U.S. Pub. 2006/0109610, teaches to a battery case structure (10; Fig. 1), comprising: a top plate (110; Fig. 1); a bottom plate (141; Fig. 1); a side plate provided around the bottom plate (140; Fig. 1); partition plates provided in a lattice pattern (12; Fig. 1). 

    PNG
    media_image1.png
    324
    383
    media_image1.png
    Greyscale


However, the reference does not teach or suggest a fastening member having a slit portion into which the side plate and the partition plate can be inserted and a fixing portion to which the top plate is fixed.  Therefore, the instant claim is patentably distinct from the prior art of record. 
Claims 2-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-16 would be allowable based on dependency to claims 1.




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monique M Wills whose telephone number is 571-272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722